THE THIRTEENTH COURT OF APPEALS

                                         13-20-00390-CV


                                Juanita Matilde Martinez
                                          v.
                            Haas-Anderson Construction, Ltd.


                                    On Appeal from the
                      148th District Court of Nueces County, Texas
                        Trial Court Cause No. 2019-FAM-5960-E


                                          JUDGMENT

       The Court’s judgment issued on December 16, 2021, is hereby withdrawn and

the following is substituted therefor.

       THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be affirmed. The Court

orders the judgment of the trial court AFFIRMED. Costs of the appeal are adjudged

against appellant.

       We further order this decision certified below for observance.

February 24, 2022